Citation Nr: 1732600	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee condition.  

2.  Entitlement to service connection for left knee condition.  

3.  Entitlement to service connection for right wrist condition.  

4.  Entitlement to service connection for left wrist condition.  

5.  Entitlement to service connection for right arm condition.  

6.  Entitlement to service connection for toe condition. 

7.  Entitlement to service connection for back condition.  

8.  Entitlement to service connection for right ear hearing loss.  

9.  Entitlement to service connection for left ear hearing loss.  
513940828
10.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a right and left knee disability, right and left wrist disorder, the back disorder, and the right arm condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus had onset during his active service.

2. The Veteran has not had a diagnosed disease or residuals of injury of the right toe during any time from contemporaneous to when he filed his claim to the present.

3.  The Veteran does not have a hearing loss disability of the right ear for VA purposes.

4.  The Veteran's current left ear hearing loss disability did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have all been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right toe disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2008.  This letter notified the Veteran of the information and evidence needed to substantiate his claims.  Specifically, notice of the elements required in substantiating his service connection claims, as well as information regarding the general criteria for the assignment of disability ratings and effective dates was also was provided in this letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records are associated with the claims file. VA afforded the Veteran an audiological examination in January 2009. The Board finds that this medical report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claims for right and left ear hearing loss decided herein has been met.  38 C.F.R. § 3.159 (c)(4).

With regard to the Veteran's claims seeking service connection for the right toe disorder, the Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to this claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for the right toe disorder because there is no evidence of a chronic condition manifested during an applicable presumptive period and no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran's service treatment records are clear for any evidence or complaints of toe problems.  Moreover, the post-service VA medical evidence of record predominantly documents treatment for, and a diagnosis of, dyspepsia, hydrocelectomy, and skin rash, but not for any toe problems.  Further, as will be discussed below, the objective medical findings fail to establish a current diagnosis of a disorder pertaining to the toes, and do not evidence symptoms suggestive of such disorder at any point in time following the Veteran's separation from service. The record also contains no probative evidence to suggest that the Veteran's claimed toe disorder is related to his military service.  In addition, the Veteran has not any point referenced any outstanding records documenting treatment for his claimed toe problems.  In light of the fact that the post-service medical evidence of record is absent for any evidence within the record documenting any treatment for, or diagnosis of this claimed disorder for the past seventeen years since his separation from service, and is further absent any indication or suggestion of potentially relevant outstanding records, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's claim for a toe disorder. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no "medically competent" evidence of the claimed disabilities, and there are no more than conclusory statements offered by the Veteran that his right toe disorder is related to his military service.  Such statements, coupled with the lack of any evidence of clinical diagnosis of this claimed disorder, does not trigger VA's duty to provide an examination or obtain a medical opinion. 

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  The Board finds that VA complied with its duty to assist the Veteran in the development of facts pertinent to his claims.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Accordingly, the Board will address the merits of the claims.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Tinnitus

In the present appeal, the Veteran contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his military service.  Specifically, the Veteran contends that he was exposed to extreme noises and sounds while performing his military occupational duties in service.  See June 2009 Statement of the Veteran. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014). 

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of light wheel vehicle mechanic.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS. See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  According to the Duty MOS Noise Listing, the Veteran's occupation in service had a high probability of exposure to hazardous noise.  Moreover, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service. Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and finds that the Veteran was exposed to loud noise during service.

The Veteran was afforded a VA audiological examination in January 2009, during which time, he provided his military history, and reported a history of exposure to noises and sounds produced by diesel engines, power tools, gun fire, and grenade launchers.  He also reported a history of post-service occupational noise exposure while working in construction for the first few years after his military service.  The Veteran asserted that his tinnitus had its onset in service, occurs on a weekly basis, and is moderately severe in nature.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having recurrent bilateral subjective tinnitus.  According to the examiner, the Veteran's tinnitus is less likely as not caused by, or a result of, his in-service noise exposure.  In reaching this assertion, the examiner relied on the Veteran's service treatment records which were absent any objective evidence, or complaints of, tinnitus.  According to the examiner, the Veteran's tinnitus is more likely due to a non-military etiology such as occupational noise exposure, caffeine and nicotine, and it would be speculative to allocate a degree of his current tinnitus to either of these etiologies.    

Although the VA examiner provided a negative opinion as to whether the Veteran's tinnitus was related to his military service, the Board finds this opinion to be of limited probative value.  In this regard, upon finding that the Veteran's tinnitus was less likely as not related to his military service, the VA audiologist predominantly relied on the Veteran's service treatment records which were negative for any complaints of, or treatment for, tinnitus and/or symptoms akin to tinnitus.  Indeed, the examiner failed to address the Veteran's statements throughout the course of the appeal, which demonstrates a continuing history of tinnitus since service.  In this regard, although the VA examiner attributed the Veteran's tinnitus, in part, to his post-service occupational noise exposure, he did not take into consideration the Veteran's assertion that he had been experiencing tinnitus since before his separation from service, and therefore, before his exposure to construction noise post-service.  Moreover, the VA examiner did not explain how caffeine and nicotine medically contribute to the development of tinnitus.  

During the May 2017 hearing, the Veteran testified that he had been experiencing a ringing sound in his ears since his separation from service.  According to the Veteran, currently, this ringing sound occurs on a daily basis and can last all day long.  See Hearing Transcript, pp. 32-34.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service. 

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises. Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016).





Right Toe Disability

The Veteran contends that he developed a right toe disability while performing his military occupational duties in service, and this claimed disorder to his military service.  Specifically, the Veteran maintains that he injured his right toe after he dropped a five-ton tire on it.  See Hearing Transcript, p. 19.   

Review of the service treatment records reflects that at the July 1996 enlistment examination, the clinical evaluation of the feet and lower extremities was shown to be normal, and the Veteran denied a history of foot trouble.  At the Veteran's March 2000 separation examination, although the clinical evaluation of the lower extremities and feet was shown to be normal, the Veteran did report a history of foot trouble and possible cramps in the legs in his medical history report.  In the section entitled Physician's summary and elaboration of all pertinent data, the in-service medical examiner noted that the Veteran had problems with his low back and left elbow, and that he experienced pain in his knees.  It was also noted that the Veteran had experienced headaches since his Humvee accident, but he was not experiencing any current symptoms.  

The Board notes that the service treatment records are negative for any complaints of, or treatment for, the right toe condition.  Although the Veteran reported a history of foot problems at his separation examination, there was no indication from these records that he suffered from a toe injury or disability pertaining to the right toe.  

Indeed, the only objective medical evidence proffered by the Veteran, relates to treatment provided for his dyspepsia, hydrocelectomy, and skin rash - disabilities that are not currently on appeal.  The Veteran's post-service treatment records includes treatment records generated at the White River Junction and Gainesville VA Medical Centers (VAMCs) dated from 2002 to 2009.  Although these records reflect his complaints of ongoing pain and discomfort in his upper/mid back region, knees and ankles, they are absent any treatment for, or diagnosis of, a right toe disability.  Other than the Veteran's lay assertions, the evidence also fails to show that he has been experiencing symptoms suggestive of a right toe disability.

In this regard, the Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for this disorder in the February 2009 rating decision, the RO indicated that the evidence of record failed to show that a toe disorder had been clinically diagnosed, and that a toe disorder occurred in, or was caused by service.  Although the Veteran disagreed with that decision, he provided no further evidence regarding his claimed right toe disability in his June 2009 NOD and January 2010 VA Form 9.  Although the Veteran stated in his June 2009 NOD that he had been seen at the White River Junction VAMC for his right toe disability, review of the treatment records issued from this facility are absent any complaints of, or treatment for, the right toe condition.  As such, the weight of the evidence does not establish a current diagnosis of a right or left toe disorder. There is simply no evidence, other than the Veteran's application for VA benefits wherein he applied for service connection for this disability, and his contentions, that the Veteran has an existing toe disability that was incurred in service, or resulted from an in-service cause. 

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has a toe disability.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claim seeking of service connection for a right toe disability must be denied.

The Board has considered the Veteran's assertions that he has a right toe disorder that was either incurred in service, or related to an in-service cause. The evidence does not establish that the Veteran has expertise in diagnosing a medical condition. He is thus considered a non-expert, or a layperson. Whether the diagnosis of a layperson is competent evidence depends on the facts of the case. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has a toe disorder due to disease or injury, is a complex question. The Board thus finds his statements that he has such a disability to not be competent evidence. 

Because the competent evidence in the current appeal tends to show that the Veteran has not had any current toe disorder from contemporaneous to when he filed his claim to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a toe disorder.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right toe disorder is not warranted.

Right and Left Ear Hearing Loss

The Veteran also contends that he currently suffers from hearing loss as a result of his in-service exposure to acoustic trauma.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. Id. 

Turning to the available service treatment records, at the July 1996 enlistment examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the Veteran denied a history of hearing impairment in his medical history report.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
5
LEFT
0
0
5
0
10

In addition, the Veteran had a hearing profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Board notes that while the Veteran's right ear auditory threshold at the frequency 6000 Hertz was shown to be 65 decibels (dB), this finding does not establish a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

A Reference audiogram dated in July 1997 was also included in the Veteran's service treatment records, and reflects that the Veteran underwent another authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 30, 25, 30, 15, and 40.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 30, 30, 40, and 25. The clinician marked that this reference was established "following exposure in noise duties."  It was noted that the audiological evaluation was conducted 15 hours after the Veteran's last noise exposure.  It was further noted that the Veteran had been provided with earplugs.  On the bottom of the page, it appears that the clinician indicated that the Veteran met the standards for entrance into the Army and that he was not routinely exposed to hazardous noise.  

A February 2000 Hearing Conservation Data Sheet reflects that the Veteran participated in a Hearing Conservation training program several years later in an attempt to prevent noise-induced hearing loss.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 0, -5, 15, 0 and 25.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 0, 5, 30 and 15.  In the remarks section, the clinician noted that the Veteran was routinely exposed to noise.  When comparing these audiometric findings with the Reference Audiogram, the clinician determined there to be no significant threshold shift (STS).  

At the March 2000 separation examination, the clinical evaluation of the ears and drums was shown to be normal, and the Veteran denied a history of hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
10
5
15
LEFT
-5
-5
0
25
0

In comparing the Veteran's audiometric findings at his enlistment and separation examinations, based on the available puretone thresholds, there does not appear to be a significant change in the Veteran's hearing acuity during his period of service.  As noted above, the Veteran denied a medical history of hearing impairment at both these evaluations, and there was no indication on the separation examination report that the Veteran had hearing loss.

The Veteran's post-service VA treatment records reflect that he was initially seen at the White River Junction VAMC in February 2002 to establish primary care at this facility.  During this consultation, the Veteran's complaints predominantly focused on his low back symptoms, and he did not report any hearing problems.  Physical examination of the head, eyes, ears, nose and throat was shown to be normal and the treatment provider specifically described the Veteran's hearing as good during this evaluation.  Subsequent VA treatment visits dated in October 2007 and May 2009 reflect that physical examination of the Veteran's sensory hearing and vision was negative for any abnormalities.   

During the January 2009 VA examination, the Veteran provided his military history and reported a history of in-service noise exposure while performing his military duties.  The Veteran relates his current hearing loss to his in-service noise exposure.  With regard to his civilian noise exposure, the Veteran reported that he worked in the field of construction for three years following his separation from service, and had exposure to construction noise (without hearing protection) during this time.   

Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 5, 10, 15, 30 and 55 decibels (dB), respectively, for the left ear, and 5, 5, 15, 20, and 35 dB, respectively, for the right ear. These audiometric findings establish that the Veteran has a current hearing loss disability in the left ear that satisfies the criteria under 38 C.F.R. § 3.385 (2016).  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in the left ear that is normal to severe in nature, and mild sensorineural hearing loss in the right ear that is not disabling in nature pursuant to 38 C.F.R. § 3.385.  The examiner also determined that the Veteran's left ear hearing loss is less likely as not related to his military service, to include his in-service noise exposure.  In reaching this conclusion, the examiner noted that the Veteran's audiograms at his enlistment revealed a pre-existing hearing loss in the right ear "with no threshold shift evidence in-service/at separation" and the February 2000 Hearing Conservation Data form was negative for tinnitus five months prior to his separation.  According to the examiner, there is no objective evidence that the pre-existing hearing loss was aggravated in-service, nor were there any complaints of tinnitus in-service.  The examiner determined that the Veteran's hearing loss is more likely due to non-military etiologies to include the natural progression of his pre-existing hearing loss, occupational noise exposure, caffeine and nicotine.  According to the examiner, it would be speculative to allocate a degree of his current hearing loss to either of these etiologies.   

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss in the right and left ear. In addition to the lack of evidence establishing that right ear hearing loss manifested during service or closely thereafter, the medical evidence does not show the Veteran to currently have such an impairment as defined by VA.  The January 2009 VA audiological examination results demonstrate that the Veteran did not meet the requirements under 38 C.F.R. § 3.385 for right ear hearing loss impairment for VA compensation purposes.

VA has asked the Veteran to submit evidence of current bilateral hearing loss. The evidence does not reflect a hearing disability of the right ear, and the Veteran has not submitted any medical evidence of currently shown right ear hearing disability as defined by VA. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Because the medical evidence in the current appeal does not establish that the Veteran has a hearing loss disability in the right ear as defined by VA at any point during the pendency of his claim, the Board finds that he has not been shown to have a current hearing loss in the right ear that manifested during service or is causally or etiologically related to an event, disease, or injury in service.

With respect to the Veteran's left ear hearing loss, the preponderance of evidence is against a finding that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 2000.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The clinical evaluation and audiological evaluation at the Veteran's separation examination was negative for objective evidence of hearing problems, and the Veteran did not indicate noticeable hearing loss in service.  Also, at the January 2009 VA examination, the Veteran reported the onset of hearing loss just a few years prior.  These facts, together with the period of time following service prior to any documented statement or medical evidence regarding hearing loss are more probative than the Veteran's recollections expressed many years after service.

Regarding entitlement to service connection on a direct basis, the Board finds the January 2009 VA medical opinion to be the most probative evidence of record as to whether the Veteran's current left ear hearing loss disability is related to his active service.  The examiner's rationale is well-reasoned, and thorough, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history and in-service noise exposure.  Although the examiner mistakenly reasoned that the Veteran had a pre-existing hearing loss disability and based his opinion, in part, on the rationale that there was no objective evidence of aggravation of a pre-existing hearing loss disability, this does not invalidate the opinion.  In this regard, the examiner accepted the Veteran's in-service noise exposure, and even after taking this into consideration, he ultimately attributed the Veteran's hearing loss to his post-service occupational noise exposure, which entailed working in the field of construction for three years following his service, and not wearing any form of hearing protection during this time.  The examiner's opinion that the Veteran's left ear hearing loss was not caused by his active service is consistent with the several years, in this case eight years, between when his active service ended and the June 2008 claim, which was the first evidence of record reflecting his complaints of impaired hearing.  The VA examiner's opinion is also consistent with the nine years between his separation from service and the January 2009 VA audiological consultation report reflecting a diagnosis of sensorineural hearing loss in the left ear.  Further, the VA audiologist's opinion has not been contradicted by any other medical evidence of record.

To the extent the Veteran has asserted that he has had hearing impairment since service, he is competent to do so.  However, his statements are not persuasive.  The service treatment records are absent for any notation or documentation of complaints regarding any hearing problems.  Although the Veteran was assessed with mild loss of hearing in the left ear at 6000 Hertz at his separation examination, his auditory thresholds were shown to be within normal limits at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, at this examination and throughout his period of service.  Indeed, the Veteran never reported any hearing problems at his in-service examinations.  The Board acknowledges the July 1997 Reference audiogram, and specifically, the audiometric findings which reflected a significant threshold shift between the Veteran's auditory thresholds at this evaluation and his auditory thresholds at the July 1996 audiological evaluation.  Although the Veteran was shown to have a hearing loss disability in the both ears, for VA purposes, at this evaluation, this test was conducted fifteen hours after he had been exposed to loud noises and sounds, and based on subsequent audiograms conducted in February and March 2000, there was no continuing hearing loss in either ear up through his separation from active service.  

As noted above, the earliest post-service evidence of record reflecting the Veteran's complaints of hearing problems is his June 2008 Application for Compensation and/or Pension, nearly eight years after his separation from service.  In addition, the earliest post-service evidence of record demonstrating a diagnosis of left ear hearing loss is the January 2009 VA examination report, nearly nine years after his period of service.  It is clear that the presence of symptoms since service is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of hearing loss symptoms in the passing years since service, the initial demonstration of the disability at issue, nearly nine years after service, is too remote from service to be reasonably related to service and outweighs the Veteran's report of symptoms present since service.  

The Board acknowledges that the Veteran was exposed to loud noise in service, and has considered his lay statements attributing his current left ear hearing loss to his in-service noise exposure.  While it is common knowledge that exposure to loud noise can cause hearing loss, the first medical evidence of record reflecting the Veteran's symptoms of hearing problems is dated in June 2008, nearly eight years after his separation from service.  In addition, the Veteran did not report to experience any hearing problems or hearing impairment during his post-service VA treatment visits.  As discussed above, the Veteran hearing was described as good during the February 2002 VA treatment visit, and subsequent treatment records dated in October 2007 and May 2009 were absent any complaints, signs or evidence of hearing problems.  The Board finds it likely that if the Veteran had significant symptoms in the years following service, he would have sought treatment for his hearing problems closer in time to his separation from service.  Also, during his hearing, the Veteran denied receiving any treatment or evaluations for his hearing loss while he was in service, and added that his family physician never mentioned or noticed any problems with his hearing acuity following his military service.  See Hearing Transcript, p. 35.  In addition, the Board notes that the Veteran has made conflicting statements as to when his hearing loss began.  During the January 2009 VA examination, the Veteran asserted that his hearing loss had its onset a few years prior, whereas during his hearing, the Veteran testified that he first noticed a difference in his hearing very soon after his separation from service.  Accordingly, because of the inconsistences in his statements regarding the onset of his hearing loss, as well as the lack of any symptoms or disability for many years following service, the Board does not find the Veteran's recollections that he has had hearing problems since active service to be credible in view of the contemporaneous medical records that directly refute his assertions, the absence of evidence supporting his contentions, the significant gap in time between his separation from service and his first diagnosis of hearing loss, and in light of the competent medical evidence of record.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first noticed a loss of hearing acuity soon after his separation from service that has continued to the present time.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the competence of nexus opinion evidence depends on the facts of the case and the complexity of the question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of symptoms of hearing loss has to be weighed against the other evidence, particularly the opinion of the January 2009 examiner who evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's in-service noise exposure was not the likely explanation for his hearing loss, especially in light of his post-service occupational noise exposure.  Furthermore, it is well known that there is more than one cause of hearing loss and whether the Veteran's left ear hearing loss is due to events in service many years ago is not a simple question.  

Moreover, in light of the fact that the Veteran had normal hearing at his separation from service, did not report any symptoms of hearing problems at his separation examination or during his post-service VA treatment visits, reported to his January 2009 VA examiner that his hearing loss had its onset a few years prior, and given that there is no evidence of hearing loss in the Veteran's post-service treatment records prior to 2009, the Board finds that the Veteran's statements as to the onset and continuity of symptoms is to be afforded very little weight.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA audiologist's opinion is adequate for deciding this appeal.  The January 2009 medical opinion, which is based on the entire record, including the Veteran's own history, indicate that the Veteran's hearing loss is less likely than not related to military service.  The Board finds the opinion highly probative because of the audiologist's expertise and explanation.  Because the VA audiologist's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for left ear hearing loss must be denied.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a right toe disability is denied.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for left ear hearing loss is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran relates his bilateral wrist and knee disorders to incidents that occurred in service, as well as the physical rigors and demands associated with his military occupational duties.  As reflected above, the Veteran's MOS was that of light wheel vehicle mechanic.  During the May 2017 hearing, the Veteran testified that his knees began bothering him in service due to the fact that he constantly had to kneel on the concrete ground while working on vehicles and various machinery.  See Hearing Transcript, pp. 11-12.  He also testified that while working as a mechanic, his responsibilities included twisting wrenches, and regular physical exercises that placed a great deal of pressure on his wrists.  The Veteran maintains that his current bilateral wrist disorder was incurred as a result of these exercises, and that he has been diagnosed with having carpal tunnel syndrome and tendinitis in his wrists.  See Hearing Transcript, pp. 4-6.  With respect to his right arm, the Veteran contends that while working on a Humvee vehicle in service, a piece of heavy equipment fell on his shoulder and injured this arm.  He (the Veteran) also relates his right arm condition to the rigorous military duties he performed in service.  See Transcript, pp. 15-16.  With respect to his claimed back disorder, the Veteran maintains that he was involved in a Humvee accident in service, and his current back condition developed as a result of this injury. See Hearing Transcript, pp. 21-23.       

At the Veteran's separation examination, the clinical evaluation of the spine, lower extremities and feet was shown to be normal.  In addition, the Veteran reported a history of foot trouble, recurrent back pain, and possible cramps in the legs in his medical history report.  Also, in the section entitled Physician's summary and elaboration of all pertinent data, the in-service medical examiner noted that the Veteran had problems with his low back and left elbow, and that he experienced bilateral knee pain.  It was further noted that the Veteran had experienced headaches since his Humvee accident, but he was not experiencing any current symptoms.  The medical examiner further noted that the Veteran has recurrent low back pain that resolves with rest and Motrin.  The Board also notes that a Master Problem List report reflects that the Veteran was assessed with having mechanical low back pain in April 2000.  

The Veteran's post-service VA treatment records reflect his ongoing complaints of pain and discomfort in his lower back.  During his initial treatment visit at the VA in February 2002, the Veteran stated that he hurt his back when he attempted to lift a 400 pound post while he was in the Army.  According to the Veteran, he was thereafter seen at sick call where he received treatment for, and was assessed with having, a back strain.  The Veteran asserts that as a result of this in-service incident, he now has episodes of low back pain if he sits or stands for too long, or if he twists and turns.  After evaluating the Veteran, the VA treatment provider assessed him with having a back problem secondary to an acute strain in service.  Subsequent VA treatment records reflect the Veteran's complaints of pain and discomfort in his back.  These records also reflect that he underwent an x-ray of the thoracic spine in October 2007, the impression of which was negative for any evidence of spondylolysis or spondylolisthesis, and further reflected the vertebral body heights and disc spaces to be within normal limits.  A January 2008 preoperative Evaluation and Management (E&M) note reflects that while the Veteran did not suffer from arthritis in his back or neck, he did report chronic pain in his upper/mid back region, as well as in his knees and ankles.  During his hearing, the Veteran asserted that he had been diagnosed with having either degenerative disc disease or degenerative joint disease in his back.  However review of the post-service treatment records is negative for a diagnosis of a back disorder.  

According to the Veteran, he has been receiving ongoing treatment and physical therapy for his claimed right arm, and bilateral wrist and knee disorders.  See Hearing Transcript, pp. 12, 17. The record reflects that the most recent VA treatment records associated with the claims file are dated in 2009.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's assertions, the claim must be remanded in order to retrieve any outstanding VA and private medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A (c) (West 2014).  Although the Veteran did not state that he was receiving treatment for his back condition, in light of his documented complaints of ongoing pain and discomfort in his back, and his contention that he has been diagnosed with a back disorder, this claim should also be remanded to retrieve the Veteran's outstanding VA treatment records to determine whether he has a diagnosis of a back disorder.  

Although the available medical evidence does not reflect diagnoses of an arm, wrist and/or knee disorder, in light of the Veteran's MOS and associated military duties in-service, the service treatment records which corroborate his assertions that he was involved in a Humvee accident, and the separation examination report which reflects the Veteran's reported history of foot trouble, recurrent back pain, and possible cramps in his legs, the Board finds that if the outstanding VA treatment records reflect a diagnosis(es) of a back disorder, right arm disorder, right and/or left knee disorder, and right and/or left wrist disorder, the Veteran must also be afforded VA examinations to determine whether any of these claimed disorders were incurred in, or otherwise related to, his military service.     

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from any VA facility dated from 2009 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Once these records have been obtained and associated with the claims file, if, and only if, any of these records reflect a diagnosis or diagnoses of a wrist disorder (bilaterally or unilaterally), a knee disorder (bilaterally or unilaterally), a back disorder, and/or a right arm disorder, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any wrist, knee, back, and/or right arm disorder present.  The Veteran's entire claims file must be reviewed by the examiner(s) in the context of the examination(s).  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must determine whether the Veteran has a current wrist, knee, back, and/or right arm disorder.  For any wrist, knee, back, and/or right arm disability diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his in-service Humvee accident.  In answering these questions, the examiner must address any of the Veteran's assertions that he has experienced ongoing symptoms in his wrist(s), knee(s), back, and/or right arm, since service, and must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

The examiner must provide a complete rationale upon which his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought is/are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


